Citation Nr: 0209464	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim for 
service connection for residuals of a neck injury secondary 
to his service-connected right knee disorder.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in October 
1999, and again in December 2000, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
evidence which indicates that his current residuals of a neck 
injury is due to or the result of his right knee disorder, or 
is otherwise related to his military service.


CONCLUSION OF LAW

The veteran's residuals of a neck injury was neither incurred 
in nor aggravated by his active duty military service, nor is 
it proximately due to or the result of his service-connected 
right knee disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

In addition, while this matter was pending before the Court, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his service connection claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in May 
1998, in the statement of the case (SOC) issued in August 
1998, in the supplemental statements of the case (SSOCs) 
issued in August 1998, July 2000, and April 2001, in the 
Board remands dated in October 1999 and December 2000, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements. The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed with respect to the service connection 
issue on appeal, and that all relevant evidence necessary for 
an equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service VA and private 
outpatient treatment notes, hospitalization records and 
surgical reports, recent VA examination reports, and several 
personal statements made by the veteran in support of his 
claim.  In response to Board remands dated in October 1999 
and December 2000, the RO also requested, and received, 
medical opinions from a VA physician in April 2000 and 
February 2001 addressing the link claimed by the veteran 
between his neck disorder and his service-connected right 
knee disorder.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his original claim for service connection for residuals of 
a neck injury, received by VA in February 1998, the veteran 
stated that his "Right knee has been causing more pain, 
[and] knee has been buckling more often...Most recently with 
knee buckling, has caused my fall and those caused a neck 
injury, resulting in a pinched nerve."  In a statement in 
support of claim received by VA in December 1999, the veteran 
stated that "While working my knee buckled under me.  
Falling forward I ended up jamming my right shoulder and 
right side of my neck into a door track at the mall where I 
was working."  He asserted that this injury resulted in a 
pinched nerve in his neck, which in turn caused carpal tunnel 
syndrome in the right hand.

The veteran's claims file contains several references to neck 
and right shoulder injuries which occurred at different times 
and from different causes.  An emergency room record dated in 
October 1993 from Bradley Memorial Hospital indicates that 
the veteran "says he was struck in the right shoulder with a 
shopping cart while working on the floor four days ago.  
Complains of persistent pain."  Physical examination 
revealed tenderness to palpation over the right trapezius 
muscle, but no evidence of deformity, weakness or sensory 
deficit.  X-rays of the right shoulder were negative.  The 
examiner rendered a diagnosis of a contusion to the right 
shoulder.

A treatment note from Dr. Andrew Guest dated in August 1996 
indicates that on August 6, 1996, the veteran was driving on 
the highway when a tire on the work van he was driving 
sustained a blow-out.  While the van was on a jack, an 18-
wheeler truck drove by and the vibration from this truck 
shook the van off the jack, causing the van to hit the 
veteran's right shoulder.  He was treated in an emergency 
room, where no injuries were found, but he was very tender in 
the injured area.  The veteran was sent to Dr. Chiappetta for 
a consultation.

A treatment record dated a few days later in August 1996 from 
Russell Chiappetta, M.D., indicates that "[the veteran] was 
in his usual state of health until 8-5-96.  At that time 
while changing a tire on a van at work apparently the van 
slipped on the jack.  The patient was struck in the shoulder 
and neck by the van as it fell off the jack.  He developed 
pain and swelling.  He describes pain in the shoulder with 
radiation both proximally and distally.  He also describes 
increasing paresthesias."  Following a physical examination, 
Dr. Chiappetta rendered a diagnosis of post-traumatic 
thoracic outlet with strain type pattern.

A treatment note from Dr. Chiappetta dated in July 1997 
indicates that the veteran complained of continuing 
discomfort in the right shoulder.  He indicated that he had 
had a flare up of symptomatology in the past week, when he 
suffered a "pull injury" while at work.  Following a 
physical examination, the examiner rendered a diagnosis of 
chronic strain pattern with impingement with a component of 
thoracic outlet with acute exacerbation.

A subsequent treatment note dated in August 1997 from Dr. 
Chiappetta indicates that "[the veteran's] knee gave out and 
he fell on the shoulder again aggravating the already injured 
shoulder."  Final diagnosis was of chronic strain type 
pattern.

A treatment note dated in December 1997 from Dr. Guest 
indicates that at that time, the veteran complained of a 
painful right arm.  He indicated that he had fallen two days 
earlier, at which time his knee buckled, causing him to fall 
and land on his right arm.  His principal complaint was of 
pain in the right wrist.  No diagnosis was provided.

Several treatment records dated in December 1999 from Bradley 
Memorial Hospital indicate that the veteran reported 
experiencing a sharp sudden pain while pulling cable out of a 
pipe at work earlier that day.  He complained of persistent 
pain since the time of the injury, especially with certain 
shoulder rather than neck movements.  The examiner noted a 
history of blunt injury to the neck years ago in 1986.  
Following an examination, the examiner rendered a diagnosis 
of an acute right trapezius strain, with no new neurological 
findings.

In October 1999, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
instructed the RO to schedule the veteran for an examination 
to ascertain the nature and etiology of any current neck 
disorder, as well as the proper diagnosis of the disorder.  
The examiner was requested to review the veteran's claims 
file, and then render an opinion as to whether it was at 
least as likely as not that any current diagnosed neck 
disability was attributable to the veteran's claimed fall as 
a result of his right knee buckling.  The examiner was also 
asked to render an opinion as to whether the veteran's 
fall(s) secondary to his service-connected right knee 
disability had resulted in any worsening of any currently 
found neck disability.

In response, in April 2000 the veteran underwent a VA 
cervical spine examination.  At that time, the examiner 
recounted the following medical history:

I have extensively reviewed the claims 
folder and I outlined numerous notes as 
follows:  In a note dated 10-20-93, the 
veteran suffered a right shoulder 
contusion  [O]n December 10, 1993, the 
veteran underwent nerve conduction 
studies and EMG testing of the right 
upper extremity which revealed carpal 
tunnel syndrome and question of cervical 
radiculopathy.  On 02-08-94, the veteran 
had a fall onto his right knee and was 
seen in the knee Emergency Room.  On 
February 6, 1995, the veteran had a fall 
on ice and had exacerbation of knee pain.  
On 01-12-96, the veteran was seen with 
right shoulder contusion.  On 08-12-96, 
the veteran was seen after having an 
injury at work, changing a tire on a van 
when the van slipped off the jack and he 
suffered a shoulder strain.  MRI report 
of the cervical spine dated 01-96, showed 
only degenerative changes.  Repeat MRI 
performed on 10-31-96, showed a broad-
based central rightward posterior 
protrusion of C5-C6 which was felt to be 
minimal.  There were also bony spurs 
noted at C4-C5.  Multiple notes from Dr. 
Chiappetta in 1997 showed treatment the 
veteran received for muscle strain in the 
trapezius and shoulder.  Notation from 
Dr. Gueft [sic] dated 12-10-97 showed the 
veteran being seen for a painful right 
arm.  He had reported to the doctor at 
that time a fall two days prior from the 
knee buckling and he landed on his right 
arm.  Notation from 1999 from Dr. 
Chiappetta show multiple treatments for 
chronic muscle strain in the trapezius.

The examiner then recounted the veteran's history, as 
described by the veteran, and conducted a physical 
examination.  He stated that x-rays of the cervical spine 
were not indicated.  However, he noted that right shoulder x-
rays performed in 10-93 in the compensation folder were 
negative, while repeat shoulder x-rays performed in 1996 
showed possible calcification in the right humeral head which 
was felt to represent peritendinitis calcarea; otherwise, the 
joint space was normal.  The examiner then rendered a 
diagnosis of chronic cervical strain with degenerative disc 
disease of the cervical spine with indistinct right arm pain.

This examiner then offered the following additional comments:

After extensive review of the patient's 
compensation folder and available notes 
from numerous physicians, 1994-1999, I 
find insufficient evidence to support a 
direct cause of relationship of the 
patient's right arm and neck problems as 
directly related to his right knee 
service-connected disability.  I find 
discrepancies in the veteran's actual 
history.  I find discrepancies in the 
medical records to suggest that this has 
been an ongoing problem for five years.  
I find evidence in the medical record 
available of treatment for recurrent 
shoulder strains and muscle strains of 
the trapezius.

I have also reviewed the patient's nerve 
conduction studies and EMG of the right 
upper extremity performed in 12-10-93 in 
the compensation folder.  This showed 
only mild carpal tunnel syndrome 
affecting sensory fibers.  On my review 
of the actual nerve testing I find 
insufficient evidence to support a 
diagnosis of cervical radiculopathy.

Again, I find insufficient evidence for 
this veteran to suggest a direct causal 
relationship of his right knee disability 
causing his right 
arm/trapezius/shoulder/neck issues.

In December 2000, the Board again remanded the veteran's 
claim to the RO for further development.  At that time, the 
Board determined that while the April 2000 VA opinion 
adequately addressed the veteran's claim that his right knee 
disorder had caused his neck and right shoulder disorder, it 
did not address the issue of whether the veteran's right knee 
disorder had aggravated his neck and right shoulder disorder.  
Therefore, the RO was instructed to contact the examiner who 
had conducted the April 2000 VA examination and to request 
that he render an opinion as to whether any currently found 
neck disability was aggravated by the veteran's fall(s) 
secondary to his service-connected right knee disability.  If 
such aggravation was shown, the examiner was then to set 
forth the degree of disability caused by this aggravation.

In response, in February 2001 the examiner who had conducted 
the April 2000 VA examination submitted an addendum to his 
earlier report.  At that time, the examiner commented as 
follows:

I have reviewed both the Compensation and 
Pension report dated 04-07-00 and the 
veteran's claims folder today.

I have been asked to express an opinion 
as to whether any neck disability found 
on 04-07-00 Compensation and Pension exam 
was aggravated by the veteran's fall 
secondary to his service-connected right 
knee disability.

Upon review of my examination of 04-07-00 
and re-review of the claims folder 
provided to me today, I find that the 
diagnosis of chronic cervical strain with 
degenerative disc disease of the cervical 
spine shows no aggravation from the 
veteran's fall secondary to his service-
connected right knee disability.  
Therefore, because no such aggravation is 
shown, no degree of disability caused by 
this aggravation can be identified.

Following a review of this evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his current neck and right shoulder problems are due to 
his service-connected right knee disorder.  While it does 
appear that the veteran did fall on several occasions as a 
result of his right knee giving way, the evidence does not 
indicate that these falls either caused or permanently 
aggravated the veteran's neck disorder.  In this regard, the 
Board has given significant weight to the medical opinions of 
the VA examiner who examined the veteran in April 2000 and 
submitted the February 2001 addendum to his report.  As 
indicated above, this examiner reviewed the veteran's entire 
claims file, thoroughly and accurately detailed the history 
of the veteran's numerous injuries to the neck and right 
shoulder area, and conducted a thorough examination of the 
veteran.  He then determined that the medical evidence was 
insufficient to suggest that his right knee disorder had 
caused his right arm/trapezius/shoulder/neck problems, which 
he diagnosed as chronic cervical strain with degenerative 
disc disease of the cervical spine.  He further opined that 
this disorder was not aggravated by his fall secondary to his 
service-connected right knee disability.  

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current neck and right shoulder disorder is related to 
his right knee disorder.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his neck disorder.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current 
residuals of a neck injury is related to a fall he sustained 
when his right knee gave out, as opposed to the numerous 
other neck and right shoulder injuries documented in the 
record, cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of a neck injury 
secondary to a service-connected right knee disorder.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a neck injury secondary 
to a service-connected right knee disorder is denied.

		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

